DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                 ERIC TURNER,
                                   Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-1708

                             [August 24, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case Nos. 11-20881CF10A and 12-8025CF10A.

  Eric Turner, Okeechobee, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.


                            *           *          *

  Not final until disposition of timely filed motion for rehearing.